Citation Nr: 0836451	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-10 633	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for glioblastoma, 
claimed as due to ionizing radiation exposure, for accrued 
benefits purposes.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1962.  He died in June 2005.  The appellant is his 
widow (surviving spouse).  She appealed to the Board of 
Veterans' Appeals (Board) from a May 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

Because the appellant has requested a hearing before deciding 
her claims, the Board is remanding this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


REMAND

In her March 2007 substantive appeal (VA Form 9), the 
appellant requested a hearing at the Board's offices in 
Washington, DC (central office hearing).  And in an October 
2007 letter, the Board notified her that her hearing had been 
scheduled for December 17, 2007.  But in another letter sent 
in November 2007, the Board notified her that it was 
necessary to reschedule her hearing for February 5, 2008.  
She failed to appear for her hearing on that date.

In a January 2008 letter, however, so prior to that 
rescheduled hearing, the appellant indicated she resides in 
Florida for half of each year - from January through June, 
and lives in the Washington, DC, area for the remaining half 
- from July through December.  So she was not living in 
Washington when the Board rescheduled her hearing for 
February 2008 because that is the time of year when she is in 
Florida.  She also said that she never received the letter 
notifying her of the hearing.  She then requested to 
reschedule her hearing at anytime from July 1, 2009, through 
December 24, 2009.

Since she has indicated that she will not be available to 
appear for a hearing at the Board's offices in Washington, 
DC, for at least another nine months, thereby causing a 
significant delay in the resolution of her appeal, the 
appellant should be advised that she may be able to have a 
hearing before the Board sooner, either with a designated 
Veterans Law Judge visiting the RO (travel Board hearing) or 
using video-conferencing technology (video-conference 
hearing).  She must be apprised of these options.  And if she 
prefers either option, she must be scheduled for the type of 
alternative hearing selected.  38 C.F.R. §§ 20.700, 20.703, 
20.704, 20.705 (2007).

Accordingly, this case is remanded for the following action:

Contact the appellant and her 
representative and explain that she may 
have a hearing with the Board before 
July 1, 2009, either with a designated 
Veterans Law Judge visiting the RO 
(travel Board hearing) or using video-
conferencing technology (video-conference 
hearing).  If she declines either option, 
send the case back to the Board so that 
her central office hearing can be 
rescheduled at the appropriate time. 

But if the appellant selects either a 
travel Board or video-conference hearing, 
schedule her for the type of hearing she 
requests at the earliest possible date.  


Notify her of the date, time, and 
location of the hearing, and put a copy 
of this letter in the claims file.  Once 
she has been afforded the requested 
hearing, or in the event that she 
withdraws her hearing request or fails to 
appear, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




